Citation Nr: 1022590	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a respiratory 
disability.  

2.	Entitlement to service connection for back strain.  

3.	Entitlement to service connection for right knee pain.  

4.	Entitlement to service connection for left knee pain.  

5.	Entitlement to service connection for right foot pain. 

6.	Entitlement to service connection for left foot pain. 

7.	Entitlement to service connection for residuals of a right 
foot fracture.  

8.	Entitlement to service connection for lupus.  

9.	Entitlement to service connection for genital pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1997 to 
April 1999.  The Veteran also had periods of active and 
inactive service while in the National Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In an August 2003 rating decision, the RO denied reopening of 
the claim for service connection for genital pain.  In an 
August 2004 statement of the case, the RO denied reopening of 
the claims for service connection for back strain, bilateral 
knee disability, bilateral foot disability, residuals of a 
right foot fracture and lupus.  Lastly, the RO denied the 
claim for service connection for a respiratory disability in 
an October 2006 rating decision.  

In March 2010, the Veteran testified in a Travel Board 
hearing in front of the undersigned Acting Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

The Board received additional medical evidence from the 
Veteran during the March 2010 hearing.  The evidence was 
accompanied by a waiver of the Veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 
19.9, 20.1304(c) (2009).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issues on appeal.

Ordinarily, new and material evidence would be required to 
reopen the Veteran's claims that are final.  See 38 U.S.C.A. 
§ 5108 (West 2002).  Under the provisions of 38 C.F.R. § 
3.156(c)(1), however, when VA receives relevant service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the prior decision without the need for new and 
material evidence.  38 C.F.R. § 3.156(c) (2009).  In this 
case, National Guard records and dental records were received 
in November 2004, after the August 2003 rating decision and 
August 2004 statement of the case.  As such, new and material 
evidence is not needed to reopen the Veteran's previously 
denied claims and the Board will review the issues on a de 
novo basis.  Therefore, the Board recharacterized the issues 
as claims for direct service connection.  

During the March 2010 hearing, the Acting Veterans Law Judge 
granted the Veteran's motion to advance his case on the 
Board's docket.  Therefore, this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 3.156(c), the Veteran's previously 
denied claims for back strain, bilateral knee disability, 
bilateral foot disability, residuals of a right foot 
fracture, lupus and genital pain must be reconsidered.  The 
Board notes that the RO did not consider these issues on the 
merits after the service records were associated with the 
claims file.  Therefore, these issues must be readjudicated 
by the RO with consideration of the service records 
associated with the claims file in November 2004.  

Additionally, the issue of service connection for a 
respiratory condition must also be readjudicated with 
consideration of the service records.  The Board acknowledges 
that the December 2009 statement of the case refers to the 
service records, however, they were not considered in the 
adjudication of the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should readjudicate the issues on 
appeal.  The RO must consider and address 
the service records associated with the 
claims file in November 2004.  If the 
determinations remain unfavorable to the 
Veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



